In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0324V
                                      (not to be published)



    CANDACE DEMPSEY,
                                                             Chief Special Master Corcoran
                        Petitioner,
    v.                                                       Filed: November 5, 2019


    SECRETARY OF HEALTH AND                                  Special Processing Unit               (SPU);
    HUMAN SERVICES,                                          Attorney’s Fees and Costs


                        Respondent.


Rachel Elizabeth Gusman, Graves, McLain, Tulsa, OK, for petitioner.

Heather Lynn Pearlman, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEY’S FEES AND COSTS1

       On March 9, 2017, Candace Dempsey (“Petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”).        Petitioner alleges that she suffered
thrombocytopenic purpura as a result of a measles, mumps, and rubella (“MMR”) vaccine
she received on March 11, 2014. (Petition at 1). A decision was issued on July 19, 2019,
by then-Chief Special Master Dorsey, awarding compensation to petitioner based on the
parties’ stipulation. (ECF No. 48).

1 Although I have not designated this Decision for publication, it will be made available on the United States
Court of Federal Claims’ website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note
(2012) (Federal Management and Promotion of Electronic Government Services). In accordance with
Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the
identified material fits within this definition, I will redact such material from public access.

2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Petitioner has now filed a motion for attorney’s fees and costs dated September 6,
2019 requesting a total award of $15,627.20, consisting of fees in the amount of
$14,815.00 and costs in the amount of $812.20. (ECF No. 52). In compliance with
General Order #9, petitioner filed a signed statement indicating that petitioner incurred no
out-of-pocket expenses. (ECF No. 52- 3). Respondent reacted to the motion on
September 4, 2019, indicating he is satisfied the statutory requirements for an award of
attorney’s fees and costs are met in this case and defers to the Court’s discretion to
determine a reasonable award of attorney’s fees and costs in this case. (ECF No. 53).
Petitioner did not file a reply thereafter.

      For the reasons set forth below, I hereby GRANT Petitioner’s motion in part,
awarding final attorney’s fees in the amount of $14,777.20.

                                        ANALYSIS

        The Vaccine Act permits an award of reasonable attorney’s fees and costs. §
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of Health
& Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in their fee
requests hours that are “excessive, redundant, or otherwise unnecessary.” Saxton v.
Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s discretion to
reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for
the work done.” Id. at 1522. Furthermore, the special master may reduce a fee request
sua sponte, apart from objections raised by respondent and without providing a petitioner
notice and opportunity to respond. See Sabella v. Sec’y of Health & Human Servs., 86
Fed. Cl. 201, 209 (2009). A special master need not engage in a line-by-line analysis of
petitioner’s fee application when reducing fees. Broekelschen v. Sec’y of Health &
Human Servs., 102 Fed. Cl. 719, 729 (2011).

       The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24 Cl.
Ct. at 482, 484 (1991). She “should present adequate proof [of the attorneys’ fees and
costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel “should
make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.
                                             2
                                    ATTORNEY FEES

        Petitioner requests an hourly rate of $250.00 for attorney Rachel Gusman and a
paralegal rate of $100 per hour for all work performed from 2014 – 2019. (ECF No. 52-
2). These amounts have been previously awarded to Ms. Gusman and her paralegals
and I find no reason to deviate from them. The requested hourly rates are awarded herein.

         Upon review of the billing records submitted, it appears that a number of entries
are for tasks considered clerical or administrative. In the Vaccine Program, secretarial
work “should be considered as normal overhead office costs included within the attorneys’
fee rates.” Rochester v. U.S., 18 Cl. Ct. 379, 387 (1989); Dingle v. Sec’y of Health &
Human Servs., No. 08-579V, 2014 WL 630473, at *4 (Fed. Cl. Spec. Mstr. Jan. 24, 2014).
“[B]illing for clerical and other secretarial work is not permitted in the Vaccine Program.”
Mostovoy, 2016 WL 720969, at *5 (citing Rochester, 18 Cl. Ct. at 387). Over eight hours
was billed on organizing and uploading documents. These entries include:

          •   March 7, 2017 (2.0 hrs) “Organize exhibits”
          •   March 8, 2017 (2.0 hrs) “Organize exhibits”
          •   October 11, 2017 (1.0 hrs) “File review; organize records”
          •   October 12, 2017 (1.0 hrs) “Organize records for file”
          •   October 13, 2017 (2.5 hrs) “Compile exhibits for upload”

(ECF No. 52-1 at 4-5)

     I shall reduce the request for attorney fees in the amount of $850.00, the total
amount of tasks considered administrative.

                                   ATTORNEY COSTS

       Petitioner requests reimbursement for attorney costs in the amount of $812.20.
After reviewing Petitioner’s invoices, the undersigned finds no cause to reduce
Petitioner’s’ request and awards the full amount of attorney costs sought.

                                      CONCLUSION

      Accordingly, I GRANT IN PART, Petitioner’s motion for attorney fees and costs
and award the total of $14,777.20 in the form of a check payable to Petitioner and her
counsel, Rachel Elizabeth Gusman, Esq. In the absence of a motion for review filed


                                             3
pursuant to RCFC Appendix B, the clerk of the court SHALL ENTER JUDGEMENT in
accordance to this motion.3

IT IS SO ORDERED.

                                                         s/Brian H. Corcoran
                                                         Brian H. Corcoran
                                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                    4